             Case 2:21-cv-03877-MSG Document 5 Filed 09/07/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARY HARLEY, et al.,                        :
    Plaintiffs,                             :
                                            :
        v.                                  :       CIVIL ACTION NO. 21-CV-3877
                                            :
CITY OF PHILADELPHIA, et al.,               :
     Defendants.                            :

                                            ORDER

        AND NOW, this 7th day of September, 2021, upon consideration of Plaintiff Mary

Harley’s Motion to Proceed In Forma Pauperis (ECF No. 1) and the pro se Complaint filed in

this matter (ECF No. 2), it is ORDERED that:

        1.      Plaintiff Eric Rafek Harley a/k/a Omar Benson Miller is STRICKEN as a party

to this case.

        2.      Plaintiff Mary Harley is GRANTED leave to proceed in forma pauperis.

        3.      The Complaint is DEEMED filed.

        4.      The Complaint is DISMISSED for the reasons discussed in the Court’s

Memorandum as follows:

                a. Claims raised on behalf of Plaintiff Eric Rafek Harley a/k/a Omar Benson

                   Miller are DISMISSED WITHOUT PREJUDICE for lack of standing; and

                b. Any claims raised on behalf of Plaintiff Mary Harley are DISMISSED

                   WITH PREJUDICE.

        5.      The Clerk of Court shall CLOSE this case.

                                            BY THE COURT:

                                            /s/ Mitchell S. Goldberg
                                            MITCHELL S. GOLDBERG, J.
